NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted October 2, 2008*
                                  Decided October 3, 2008

                                            Before

                           FRANK H. EASTERBROOK, Chief Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 08‐1121

MICHEAL LOUANNA CASEY‐BEICH,                         Appeal from the United States District
           Plaintiff‐Appellant,                      Court for the Central District of Illinois.

       v.                                            No. 07‐1058

UNITED PARCEL SERVICE, INC.,                         Michael M. Mihm,
     Defendant‐Appellee.                             Judge.

                                          O R D E R

       Micheal Casey‐Beich sued her former employer United Parcel Service (UPS) in
February 2007 alleging physical and emotional injuries resulting from a 1994 workplace
accident.  UPS moved to dismiss the complaint as untimely.  The district court granted the
motion, and Casey‐Beich appeals.  We affirm.

       We review de novo a district court’s dismissal for failure to state a claim, accepting
the complaint’s allegations as true and drawing all inferences in favor of the plaintiff. 
Michalowicz v. Vill. of Bedford Park, 528 F.3d 530, 534 (7th Cir. 2008).  In July 1994, while


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐1121                                                                               Page 2

working at a UPS distribution center, Casey‐Beich was injured after being told to clean up a
white powder that spilled from a package.  She alleges that contact with the powder caused
a number of skin ailments requiring medical attention.  When she tried to collect a sample
of the powder for her doctor to analyze, her supervisor refused permission and threatened
to call the police.  Her supervisor allowed her to take a plastic glove that she wore during
the cleanup, but the glove did not contain a sufficient sample for analysis.  In February 2007
Casey‐Beich sued in state court seeking compensation for the harm caused by the powder
and her supervisor’s refusal to allow her to collect a sample.  Casey‐Beich also alleged that
UPS failed to report the hazardous material spill in accordance with 49 CFR §§ 171.15 and
171.16.  UPS removed the suit to federal court based on diversity jurisdiction.

       Casey‐Beich did not list in her complaint any specific claims for relief, but she sought
$100 million in punitive damages.  Liberally construing Casey‐Beich’s pro se complaint, see
Marshall v. Knight, 445 F.3d 965, 969 (7th Cir. 2006), the district court discerned claims based
on negligence and intentional infliction of emotional distress.  The district court then
granted UPS’s motion to dismiss for failure to state a claim, concluding that it was clear
from the face of the complaint that the claims were untimely.

        We begin by examining whether we have jurisdiction to hear this case.  Thomas v.
Guardsmark, LLC, 487 F.3d 531, 533 (7th Cir. 2007).  The bulk of Casey‐Beich’s appellate brief
focuses on alleged violations of certain federal regulations that require reporting of
hazardous material incidents.  See 49 CFR §§ 171.15, 171.16.  But these regulations cannot
establish federal‐question jurisdiction because neither these regulations, nor their enabling
legislation, The Hazardous Materials Transportation Act, 49 U.S.C. §§ 5101‐5127, provide a
private right of action.  Only the Attorney General is authorized to pursue a civil claim
under these statutes and regulations.  See 49 U.S.C. § 5122(a); Tekavec v. Van Waters & Rogers,
Inc., 12 F. Supp. 2d 672, 683 (N.D. Ohio 1998) (noting Congress’s intent to allow enforcement
solely through the Attorney General).  

        We do, however, have diversity jurisdiction.  See 28 U.S.C. § 1332.  The parties are
diverse because Casey‐Beich is a citizen of Illinois and UPS is a citizen of Ohio and Georgia. 
And the amount in controversy exceeds $75,000, although not through her alleged facts that
could qualify as compensatory damages (such as medical bills, permanent disability, and
emotional distress).  Casey‐Beich emphatically rejects any characterization of her suit as one
for anything other than punitive damages.  Nonetheless, punitive damages can satisfy the
minimum amount in controversy required for diversity jurisdiction if they are recoverable
under state law.  LM Ins. Corp. v. Spaulding Enters. Inc., 533 F.3d 542, 551 (7th Cir. 2008).  If
punitive damages are available, the court has subject‐matter jurisdiction unless it is legally
certain that the plaintiff cannot recover the jurisdictional amount.  Id.
No. 08‐1121                                                                                  Page 3

         Although punitive damages are not available in Illinois for claims of intentional
infliction of emotional distress, Gragg v. Calandra, 696 N.E.2d 1282, 1290 (Ill. App. Ct. 1998),
they are available for negligence claims, Tri‐G, Inc. v. Burke, Bosselman & Weaver, 856 N.E.2d
389, 416 (Ill. 2006).  But punitive damages are appropriate only when the misconduct is
“outrageous, because it is committed with an evil motive or a reckless indifference to the
rights of others.”  Id. at 416; Cirrincione v. Johnson, 703 N.E.2d 67, 70 (Ill. 1998).  Casey‐Beich
alleges that being ordered to clean the spilled powder was outrageous, and thus it is not
legally certain that punitive damages are unavailable.  We therefore have jurisdiction to
hear this appeal.

         Turning to merits of the appeal, we agree that Casey‐Beich’s suit is barred by the
statute of limitations.  See Hollander v. Brown, 457 F.3d 688, 691 n.1 (7th Cir. 2007) (holding
that plaintiffs may plead themselves out of court if allegations in complaint show that
statute of limitations bars relief); see also Jones v. Bock, 549 U.S. 199, 127 S. Ct. 910, 920‐21
(2007).  In a diversity case, a federal court must apply the appropriate state statute of
limitations.  Guaranty Trust Co. v. York, 326 U.S. 99, 110 (1945); Thomas v. Guardsmark, Inc.,
381 F.3d 701, 707 (7th Cir. 2004).  Claims of personal and emotional injury, including Casey‐
Beich’s claim for intentional infliction of emotional distress, are governed by the two‐year
statute of limitations in Illinois.  See 735 ILCS 5/13‐202; Feltmeier v. Feltmeier, 798 N.E.2d 75,
85 (Ill. 2003) (applying two‐year limitations period to claim of intentional infliction of
emotional distress).  Under the discovery rule, the limitations period begins to run when the
party seeking relief knows or reasonably should know of an injury and that it was
wrongfully caused.  Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 770 N.E.2d 177,
192 (Ill. 2002).  Crucially, the discovery rule does not require that a plaintiff know that a
particular legal duty has been breached.  Knox College v. Celotex Corp., 430 N.E.2d 976, 980‐81
(Ill. 1981).

        Casey‐Beich alleges two tortious acts: the ordered cleanup by her UPS supervisor,
and the supervisor’s refusal to allow her to collect a powder sample to assist her medical
diagnosis.  Both actions took place in early July 1994.  Casey‐Beich was fully aware of her
injuries, and that they were potentially wrongfully caused, no later than her visit to the
hospital in July 1994.  Therefore, the statute of limitations on these two claims would have
expired no later than July 1996, and this suit, filed in 2007, is time barred.  Although Casey‐
Beich apparently objects to the district court’s characterization of her suit, she presents no
reason why the two‐year limit should not apply, nor any reason for tolling.  Although she
learned of the potential federal regulatory violations in 2006, the discovery rule applies
solely to the discovery of an injury, not whether a particular claim for relief exists.  See
Witherell v. Weimer, 421 N.E.2d 869, 874 (Ill. 1981).

                                                                                      AFFIRMED.